Chapman, J.
The article in the warrant of June 5,1865, calling the town-meeting of the inhabitants of Boylston, was in terms properly limited. The purpose expressed did not extend beyond the reimbursement of money paid for recruiting purposes during the year 1864. This purpose was authorized by statute.
The vote passed at the town-meeting was less guarded in its *95terms. Its purpose was to reimburse individuals who had contributed money to fill quotas during the year 1864 in accordance with the act passed by the last legislature. It is objected that the language of the vote looks to the date of payment, and not to the time when the consideration arose. This might be so were it not for the reference to the statute, and the language of the article in the warrant to which it must be understood to refer, in the absence of a clear implication to the contrary. The article under which a vote is passed will usually aid us in construing the vote.
But if any money has in fact been raised for an unauthorized purpose, or if the defendant, as treasurer, is about to make any illegal appropriation of the money of the town as alleged in the bill, the plaintiffs may have a remedy, and the cause is to be committed to a master to ascertain and report the facts in conformity with the agreement of the parties.